United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CHARLIE NORWOOD VETERANS
ADMINISTRATION MEDICAL CENTER,
Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
John M. Brown, Esq., for the appellant
No appearance, for the Director

Docket No. 13-675
Issued: June 26, 2013

Oral Argument May 1, 2013

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On January 30, 2013 appellant, through his attorney, filed a timely appeal from a
December 5, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for disability compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he was totally disabled from June 21 to
July 24, 2011 and August 24 through November 14, 2011 due to his March 9, 2011 employment
injury.
On appeal, counsel contends that since April 8, 2012 OWCP has denied appellant weekly
benefits. He asserts that medical reports dated April 19 to November 2, 2012 from Dr. Lynn
Crosby, an attending Board-certified orthopedic surgeon, establishes that appellant is totally
disabled due to his accepted employment-related injury.

FACTUAL HISTORY
OWCP accepted that on March 9, 2011 appellant, then a 59-year-old food service
supervisor, sustained a complete right rotator cuff rupture as a result of a physical altercation
with an employee at work.
On March 30, 2012 appellant filed a compensation claim for leave without pay (LWOP)
from June 21 through November 14, 2011 and wage loss from November 15, 2011 to
April 8, 2012.
In a February 14, 2012 medical report, Shannon Shellgrove, a registered nurse, stated that
appellant had joint pain, bursitis and acromioclavicular (AC) joint arthropathy of the right
shoulder. Nurse Shellgrove recommended that he undergo right shoulder arthroscopy with
evaluation and possible debridement, rotator cuff repair and capsulolabral reconstruction.
Medical records from the Georgia Health Sciences Medical Center and MCG Health, Inc.
dated February 16 to March 7, 2012 noted that appellant underwent right shoulder arthroscopic
surgery with rotator cuff repair on March 7, 2012. Appellant’s postsurgical medical treatment
was also addressed.
By letter dated March 30, 2012, the employing establishment controverted appellant’s
claim. It contended that he was terminated from his job on May 21, 2011 for just cause; he did
not file a claim until approximately two and one-half months after the incident; his absence from
work was not due to disability; there were no medical documents establishing that he had
become totally disabled since his termination; and the case was initially denied and not accepted
until February 9, 2012. The employing establishment further contended that an accompanying
settlement agreement dated March 27, 2012 established that its May 21, 2011 removal action
would be replaced with a 30-day suspension. Appellant would be reassigned, effective May 21,
2011, to a telephone operator position. He would be placed on LWOP status from June 21
through November 14, 2011 and paid regular salary from November 15, 2011 through
April 8, 2012.
By letter dated April 10, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish that he was disabled from June 21 through November 14, 2011 due to his
accepted work injury. It requested that he submit a rationalized medical opinion from an
attending physician explaining the causal relationship between his disability and accepted injury.
OWCP noted that appellant received his regular salary from November 15, 2011 to April 8, 2012
under to the March 27, 2012 settlement agreement. It requested that he submit evidence
clarifying whether he incurred any wage loss during this period by providing whether his
reassignment to the telephone operator position was due to an administrative action resulting
from the March 9, 2011 employment incident or restrictions related to his accepted injury.
In a November 1, 2011 report, Dr. Clarence Joe, a radiologist, advised that a cervical
x-ray was of limited diagnostic potential due to obliquity of both the frontal and lateral views.
No gross misalignments were identified. Some osteophytes were seen interiorly at C4, 5 and 6.
Dr. Joe stated that repeat studies with more conventional positioning may be helpful for further
evaluation.

2

On November 1, 2011 Dr. Crosby stated that appellant had improved status post rotator
cuff repair and a second look arthroscopy that was normal except for debrided inflammation.
She continued to have pain over the AC joint and anterior shoulder. Dr. Crosby received an
injection on the date of examination and his condition improved by 50 percent. On examination
of the neck, she found pain in the posterior neck and shoulder area to range of motion.
Dr. Crosby diagnosed cervical spine spondylosis. In a March 29, 2012 fitness-for-duty
certification form, she advised that appellant could not work from March 7 through
June 30, 2012. On May 8, 2012 Dr. Crosby reported that appellant had impingement syndrome
and joint pain of the right shoulder.
In a January 11, 2012 report, Dr. Justin V. Bundy, a Board-certified orthopedic surgeon,
advised that appellant had cervical radiculopathy, degenerative disc disease and spondylosis
without myelopathy.
On February 14, 2012 Dr. Mason N. Florence, an orthopedic surgeon, reported that
appellant had joint pain, bursitis and AC joint arthropathy of the right shoulder. He was status
post rotator cuff repair.
A March 20, 2012 report noted that it had been authenticated by the physician, Dr. Dale
Reed, an orthopedic surgeon. Appellant had impingement syndrome, joint pain and a rotator
cuff capsule sprain of the right shoulder. An April 10, 2012 report authenticated by Dr. Reed
stated that appellant had a right shoulder rotator cuff tear, degenerative joint disease of spine and
cervicalgia.
An unsigned report dated April 10, 2012 contained the typed name of Dr. Yulia
Melenevsky, a Board-certified radiologist. The report stated that an x-ray of appellant’s cervical
spine revealed mild cervical spondylosis that was most pronounced at C4-C5.
An April 19, 2012 duty status report contained a physician’s illegible signature. The
report provided a diagnosis of rotator cuff tear. Appellant could return to work on September 7,
2012 with restrictions.
In an April 23, 2012 memorandum of conference, the employing establishment advised
OWCP that appellant was placed on LWOP status as a result of an administrative issue and not
due to the accepted employment injury. Appellant was placed in the telephone operator position
based on a disciplinary administrative decision set forth in the March 27, 2012 settlement
agreement and not due to restrictions resulting from the accepted injury. On April 8, 2012 he
submitted a March 29, 2012 report from a treating physician who excused him from work for
three months without providing any further detailed explanation.
By decision dated June 1, 2012, OWCP denied appellant’s claim for wage-loss
compensation from June 21, 2011 to April 8, 2012. The medical evidence was insufficient to
establish that he was totally disabled during the claimed period due to his accepted injury.
OWCP found that appellant’s transfer to the telephone operator position was part of an
administrative action and, thus, he was not entitled to compensation under FECA.
By letter dated September 13, 2012, appellant, through his attorney, requested
reconsideration.
3

In reports dated October 8, 1998 through January 4, 2011, Dr. Crosby addressed
appellant’s chest, right elbow, shoulder and foot, left forearm, wrist and hand, bilateral knee and
lumbar spine conditions and prior surgical procedures, including an August 2, 2010 right
shoulder arthroscopic surgery and rotator cuff repair. In reports dated May 8, July 10 and
August 21, 2012, she reiterated the right shoulder diagnoses. In the August 21, 2012 report,
Dr. Crosby advised that appellant was unable to perform any daily living activity. In a
September 14, 2012 fitness-for-duty certification, she advised that appellant was unable to work
from March 7 through 31, 2012. In a November 2, 2012 Family and Medical Leave Act
(FMLA) form, Dr. Crosby noted that appellant’s condition commenced on March 7, 2012 and
had a probable duration through March 31, 2013. Appellant was admitted in the hospital on
March 7, 2012. She checked “yes” that he would be incapacitated due to his medical condition
and estimated that the period of incapacity was through March 31, 2013.
Diagnostic test results and surgical reports dated December 29, 2000 to October 26, 2010
addressed appellant’s right elbow, shoulder, foot and knee and left forearm, wrist and hand
conditions.
In a January 31, 2012 report, Dr. Joe advised that an x-ray of the right shoulder revealed
no fracture or dislocation. The right humeral enchondroma had a stable appearance when
compared to a June 14, 2011 x-ray. Appellant was status post right rotator cuff repair. On
September 21, 2012 Dr. Joe reported that a magnetic resonance imaging (MRI) scan of the right
shoulder without gadolinium was a limited study secondary to significant susceptibility artifact.
There was no evidence of retraction of the supraspinatus tendon. There was a mild-to-moderate
amount of fluid within the subacromial-subdeltoid bursa. The enchondroma was stable within
the proximal right humerus.
In an April 10, 2012 report, Stacy L. Paugh, a licensed practical nurse, addressed
appellant’s right shoulder pain and listed his medications.
In a decision issued on December 5, 2012, OWCP affirmed the June 1, 2012 decision as
modified. The evidence was found sufficient to establish that appellant was totally disabled from
July 25 to August 23, 2011 for surgery due to his accepted March 9, 2011 injury. The medical
evidence was insufficient to establish that he had any employment-related disability from
June 21 to July 24, 2011 or August 24, 2011 to April 8, 2012.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.1 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.2
1

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

2

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).

4

Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.3 The medical evidence required to establish
a period of employment-related disability is rationalized medical evidence.4 Rationalized
medical evidence is medical evidence based on a complete factual and medical background of
the claimant, of reasonable medical certainty, with an opinion supported by medical rationale.5
The Board, however, will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed.6 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.7
ANALYSIS
OWCP accepted that appellant sustained a complete right rotator cuff rupture on
March 9, 2011 while working as a food service supervisor. He claimed compensation for
disability from June 21, 2011 to April 8, 2012. On December 5, 2012 OWCP found that
appellant was totally disabled for work from July 25 to August 23, 2011 based on surgery related
to his March 9, 2011 employment-related injury. Under the settlement agreement, appellant
received in regular salary from November 15, 2011 to April 8, 2012. For the period prior to
July 25, 2011 and from August 23 to November 14, 2011, appellant has the burden of
establishing by the weight of the substantial, reliable and probative evidence, a causal
relationship between his claimed disability and the accepted condition.8 The Board finds that he
did not submit sufficient medical evidence to establish employment-related disability for the
period claimed due to his accepted injury.
The reports from appellant’s attending physician, Dr. Crosby, are insufficient to establish
his disability. She advised that appellant had impingement syndrome and joint pain of the right
shoulder and cervical spondylosis. Following appellant’s March 7, 2012 right shoulder
arthroscopic surgery and rotator cuff repair, Dr. Crosby opined that appellant was unable to
perform any daily living activity or work from March 7 through 31, 2013. She did not provide a
medical opinion addressing whether her diagnosed conditions, treatment and disability were
causally related to the accepted March 9, 2011 employment-related injury. The Board has held
that a physician’s opinion, which does not address causal relationship, is of diminished probative
value.9 Similarly, the other reports from Dr. Crosby predate the claimed period of disability and
3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Sandra D. Pruitt, 57 ECAB 126 (2005).

7

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharrazi, supra note 3.

8

Alfredo Rodriguez, 47 ECAB 437 (1996).

9

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

failed to provide an opinion stating that appellant was totally disabled from June 21 to July 24,
2011 or August 24 to November 15, 2011 due to the accepted employment injury.10 For the
stated reasons, the Board finds that Dr. Crosby’s reports are insufficient to establish appellant’s
burden of proof.
Dr. Joe’s diagnostic test results and Dr. Reed’s reports addressed appellant’s cervical and
right shoulder conditions. Neither physician provided an opinion on the causal relationship
between the accepted March 9, 2011 employment injury and the diagnosed conditions.11 The
Board finds, therefore, that the reports from Drs. Joe and Reed are insufficient to establish
appellant’s claim.
Appellant submitted medical records from Georgia Health Sciences Medical Center and
MCG Health, Inc., and reports from Drs. Bundy and Florence which addressed his cervical and
right shoulder conditions. These reports are insufficient to establish a claim for disability, as
they predate the claimed periods of disability and do not provide an opinion addressing the
causal relationship between the accepted employment injury and the diagnosed conditions.12
The unsigned report which contained the typed name of Dr. Melenevsky and the report
which contained an illegible signature lack probative medical value as the author(s) cannot be
identified as a physician.13
The reports of Nurses Shellgrove and Paugh have no probative medical value in
establishing appellant’s claim as a nurse is not defined as a qualified physician under FECA.14
Appellant failed to submit rationalized medical evidence establishing that his disability
from June 21, 2011 through July 24, 2011 and August 24, 2011 to November 15, 2011 resulted
from residuals of his accepted employment-related right shoulder condition. Thus, the Board
finds that he has failed to meet his burden of proof.
On appeal, appellant’s attorney contended that since April 8, 2012, OWCP has not paid
appellant weekly benefits. He asserted that Dr. Crosby’s reports April 19 to November 2, 2012
established that appellant was totally disabled due to his accepted March 9, 2011 employmentrelated injury. The Board notes that OWCP has not adjudicated the issue of appellant’s disability
after April 8, 2012 and it is not an issue in the present appeal.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
10

Id.

11

Id.

12

Id.

13

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

14

See 5 U.S.C. § 8101(2); G.G., 58 ECAB 389 (2007).

6

CONCLUSION
The Board finds that appellant has failed to establish that he was totally disabled from
June 21 to July 24, 2011 and August 24 through November 14, 2011 due to his March 9, 2011
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

